Exhibit 10.19

Description of Annual Cash Incentive Program

Targacept, Inc. (the “Company”) maintains an incentive award program (the
“Program”) under which all of its employees, including its named executive
officers, are eligible to receive an annual cash incentive bonus. Under the
terms of the Program, each employee is assigned a target bonus percentage of his
or her base salary. The target bonus percentages for the Company’s named
executive officers (and other members of its executive (management) committee)
are determined by the Compensation Committee of the Board of Directors. At or
about the beginning of each fiscal year, the Compensation Committee establishes
performance objectives for the Company for that year and ascribes a percentage
weight to each objective. The aggregate weight for all of the performance
objectives is at least equal to 100%. The performance objectives may include
additional weighting associated with events considered by the Compensation
Committee to be particularly challenging that, if achieved, would be expected to
provide substantial benefit to the Company and its stockholders. In that event,
the aggregate weight for all of the objectives exceeds 100%. The performance
objectives typically relate to one or more of the following areas — the
discovery, progression or advancement of the Company’s product candidates,
clinical or nonclinical development, preclinical research, regulatory
operations, business development, alliance management, cash management and
capital efficiency.

Following the end of the fiscal year, the Compensation Committee determines the
achievement level for the Program for that year. In determining the achievement
level, the Compensation Committee calculates the weights ascribed to those
performance objectives that have been met, the circumstances surrounding any
performance objective that has not been met and whether to award all or any
portion of the weight ascribed to that objective, and determines whether to make
any adjustment based on other Company accomplishments that occurred during the
year.

For a group of employees that includes the Company’s principal executive
officer, principal financial officer and other executive officers, as well as
other employees at the level of vice president or above, 100% of the annual cash
incentive bonus is determined based on the achievement level for the Program
determined by the Compensation Committee as described above. Accordingly, the
annual cash incentive bonus for a particular year for each employee in this
group is determined by multiplying the amount of his or her base salary received
for that year times his or her assigned target bonus percentage times the
achievement level for the Program determined by the Compensation Committee. For
the Company’s remaining employees, 50% of the annual cash incentive bonus is
based on the achievement level for the Program determined by the Compensation
Committee and the other 50% is based on individual performance.